Citation Nr: 1807596	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The Veteran has arthritis of his back with evidence of continuity of symptomatology of back pain since his documented in-service back pain.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C. §§  1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has a current back disability, diagnosed as including arthritis in his most recent VA examination.  See April 2013 VA examination.  The Veteran was treated for back pain in service and noted such history of back pain upon separation from service.  In a December 2012 letter, a treating VA physician linked the current back symptoms to service, noting that they were a continuation of the symptoms experienced in service.  Although cognizant of the negative opinions contained in VA compensation examinations, the Board finds that the evidence is at least is relative equipoise as to whether there has been a continuity of symptomatology of the symptoms currently diagnosed as arthritis of spine since service.  See 38 C.F.R. § 3.304; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


